


Exhibit 10.2

 

RSU Agreement

Appointed AVP and Elected Officer

Revised for electronic format

5-5-10

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award (“Award”) is awarded on «Grant_date» (“Date of
Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to «First_Name»
«Last_Name» (the “Grantee”).

 

WHEREAS, Grantee is receiving the Award under the Motorola Omnibus Incentive
Plan of 2006, as amended (the “2006 Omnibus Plan”); and

 

WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Compensation Committee”) of the Board of Directors;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Grantee on the following terms and conditions:

 

1.                                      Award of Restricted Stock Units.  The
Company hereby grants to Grantee a total of «Txt_Nbr_of_Shares»
(«Whole_Nbr_of_Shares») Motorola restricted stock units (the “Units”) subject to
the terms and conditions set forth below and subject to adjustment as provided
in the 2006 Omnibus Plan. The Units are granted pursuant to the 2006 Omnibus
Plan and are subject to all of the terms and conditions of the 2006 Omnibus
Plan.

 

2.                                      Restrictions.  The Units are being
awarded to Grantee subject to the transfer and forfeiture conditions set forth
below (the “Restrictions”):

 

a.                                       No Assignment.  Prior to the vesting of
the Units as described in Section 3 below, Grantee may not directly or
indirectly, by operation of law or otherwise, voluntarily or involuntarily,
sell, assign, pledge, encumber, charge or otherwise transfer any of the Units
still subject to Restrictions.  The Units shall be forfeited if Grantee violates
or attempts to violate these transfer Restrictions.

 

b.                                      Restricted Conduct.  If Grantee engages
in any of the conduct described in subparagraphs (i) through (v) below for any
reason, in addition to all remedies in law and/or equity available to the
Company or any Subsidiary (as defined in Section 20 below), including the
recovery of liquidated damages, Grantee shall forfeit all Units (whether or not
vested) and shall immediately pay to the Company, with respect to previously
vested Units, an amount equal to (x) the per share Fair Market Value (as defined
in Section 20 below) of Motorola Common Stock (“Common Stock”) on the date on
which the Restrictions lapsed with respect to the applicable previously vested
Units times (y) the number of shares underlying such previously vested Units,
without regard to any taxes that may have been deducted from such amount.  For
purposes of subparagraphs (i) through (v) below, “Company” or “Motorola” shall
mean Motorola Inc. and/or any of its Subsidiaries.

 

i.                                          Confidential Information. During the
course of Grantee’s employment with the Company or any Subsidiary and
thereafter, Grantee uses or discloses, except on behalf of the Company and
pursuant to the Company’s directions, any Company Confidential Information (as
defined in Section 20 below); and/or

 

ii.                                       Solicitation of Employees.  During
Grantee’s employment and for a period of one year following the termination of
Grantee’s employment for any reason, Grantee hires, recruits, solicits or
induces, or causes, allows, permits or aids

 

--------------------------------------------------------------------------------


 

others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of the Company who possesses Confidential
Information (as defined in Section 20 below) of the Company to terminate his/her
employment with the Company and/or to seek employment with Grantee’s new or
prospective employer, or any other company; and/or

 

iii.                                    Solicitation of Customers.  During
Grantee’s employment and for a period of one year following the termination of
Grantee’s employment for any reason,  Grantee, directly or indirectly, on behalf
of Grantee or any other person, company or entity, solicits or participates in
soliciting, products or services competitive with or similar to products or
services offered by, manufactured by, designed by or distributed by the Company
to any person, company or entity which was a customer or potential customer for
such products or services and with which Grantee had direct or indirect contact
regarding those products or services or about which Grantee learned Confidential
Information (as defined in Section 20 below) at any time during the two years
prior to Grantee’s termination of employment with the Company; and/or

 

iv.                                   Non-Competition regarding Products or
Services.  During Grantee’s employment and for a period of one year following
the termination of Grantee’s employment for any reason, Grantee, directly or
indirectly, in any capacity, provides products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity which was a customer for such products or services and with which
customer Grantee had direct or indirect contact regarding those products or
services or about which customer Grantee learned Confidential Information at any
time during the one year prior to Grantee’s termination of employment with the
Company;  and/or

 

v.                                      Non-Competition regarding Activities. 
During Grantee’s employment and for a period of one year  following the
termination of Grantee’s employment for any reason, Grantee engages in
activities which are entirely or in part the same as or similar to activities in
which Grantee engaged at any time during the one year preceding termination of
Grantee’s employment with the Company, for any person, company or entity in
connection with products, services or technological developments (existing or
planned) that are entirely or in part the same as, similar to, or competitive
with, any products, services or technological developments (existing or planned)
on which Grantee worked at any time during the one year preceding termination of
Grantee’s employment.   This paragraph applies in countries in which Grantee has
physically been present performing work for the Company at any time during the
one year preceding termination of Grantee’s employment.

 

c.                                       Recoupment Policy.  If the Grantee is
an officer subject to Section 16 of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”) the Units are subject to the terms and conditions
of the Company’s Policy Regarding Recoupment of Incentive Payments upon
Financial Restatement (such policy, as it may be amended from time to time, the
“Recoupment Policy”).  The Recoupment Policy provides for determinations by the
Company’s independent directors that, as a result of intentional misconduct by
Grantee, the Company’s financial results were restated (a “Policy
Restatement”).  In the event of a Policy Restatement, the Company’s independent
directors may require, among other things (a) cancellation of any of the Units
that remain outstanding; and/or (b) reimbursement of any gains in respect of the
Units, if and to the extent the conditions set forth in the Recoupment Policy
apply.  Any determinations made by the independent directors in

 

2

--------------------------------------------------------------------------------


 

accordance with the Recoupment Policy shall be binding upon Grantee.  The
Recoupment Policy is in addition to any other remedies which may be otherwise
available at law, in equity or under contract, to the Company.

 

3.                              Vesting.  Subject to the remaining terms and
conditions of this Award, and provided the Units have not been forfeited as
described in Section 2 above, the Units will vest as follows:

 

a.                                       Vesting Period.  The Units will vest as
follows in accordance with the following schedule (the applicable date, the “RSU
Vesting Date”):

 

i.                  <<vesting schedule>>

 

ii.               The period from the Date of Grant through the last vesting
date set forth above is referred to as the “Restriction Period”.  Any unvested
Units shall be automatically forfeited upon the Grantee’s termination of
employment with Motorola or a Subsidiary prior to the applicable RSU Vesting
Date for any reason other than those set forth in Sections 3(b) through
(e) below. The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited Units.

 

iii.            If, during the Restriction Period, the Grantee takes a Leave of
Absence (as defined in Section 20 below) from Motorola or a Subsidiary, the
Units will continue to be subject to this Award Agreement.  If the Restriction
Period expires while the Grantee is on a Leave of Absence, the Grantee will be
entitled to the Units even if the Grantee has not returned to active employment.

 

b.                                      Change in Control.  If a Change in
Control of the Company occurs and the successor corporation (or parent thereof)
does not assume this Award or replace it with a comparable award, then the Units
shall be fully vested; provided, further, that with respect to any Award that is
assumed or replaced, such assumed or replaced awards shall provide that the
Award shall be fully vested for any Participant that is involuntarily terminated
(for a reason other than “Cause”) or quits for “Good Reason” within 24 months of
the Change in Control. For purposes of this paragraph, the terms “Change of
Control”, “Cause” and “Good Reason” are defined in the 2006 Omnibus Plan.

 

c.                                       Total and Permanent Disability. All
unvested Units shall fully vest upon Grantee’s termination of employment with
Motorola and its Subsidiaries due to Total and Permanent Disability (as defined
in Section 20 below).

 

d.                                      Death. All unvested Units shall fully
vest upon Grantee’s termination of employment with Motorola and its Subsidiaries
due to death.

 

e.                                       Certain Terminations of Employment. In
the case of Termination due to a Divestiture (as defined in Section 20 below) or
if  Motorola or a Subsidiary terminates Grantee’s employment for reasons other
than for Serious Misconduct (as defined in Section 20 below) before the
expiration of the Restriction Period, and if the Units have not been forfeited
as described in Section 2 above, then the Units shall vest on a pro rata basis
in an amount equal to (a)(i) the total number of Units subject to this Award,
multiplied by (ii) a fraction, the numerator of which is the number of completed
full months of service by the Grantee from the Date of Grant to the employee’s
date of termination and the denominator of which is the Restriction Period,
minus (b) any Units that vested prior to such Termination.

 

3

--------------------------------------------------------------------------------


 

4.                                      Delivery of Certificates or Equivalent.

 

a.                                       Upon the vesting of the applicable
Units described in Section 3 above, the Company shall, at its election, either:
 (i) establish a brokerage account for the Grantee and credit to that account
the number of shares of Common Stock of the Company equal to the number of Units
that have vested; or  (ii) deliver to the Grantee a certificate representing a
number of shares of Common Stock equal to the number of Units that have vested.

 

b.                                      Subject to Section 22 the actions
contemplated by clauses (i) and (ii) above shall occur within 60 days following
the date that the applicable Units vested.

 

5.                                      Whole Shares.  All Awards shall be paid
in whole shares of Common Stock; no fractional shares shall be credited or
delivered to Grantee.

 

6.                                      Adjustments.  The Units shall be subject
to adjustment as provided in Section 16 of the 2006 Omnibus Plan.

 

7.                                      Dividends.  No dividends (or dividend
equivalents) shall be paid with respect to Units credited to the Grantee’s
account.

 

8.                                      Withholding Taxes.  The Company is
entitled to withhold applicable taxes for the respective tax jurisdiction
attributable to this Award or any payment made in connection with the Units. 
With respect to a Grantee who is not subject to Section 16 of the Exchange Act
the Company, in its sole discretion, may satisfy its tax withholding
responsibilities, in whole or in part, by either (i) electing to withhold a
sufficient number of shares of Common Stock otherwise deliverable in connection
with the applicable vesting Units, the Fair Market Value of which shall be
determined on the applicable RSU Vesting Date in accordance with Section 20
below, to satisfy the Grantee’s minimum statutory tax withholding obligation or
(ii) requiring the Grantee to pay, by cash or certified check, the amount
necessary to satisfy the Grantee’s minimum statutory tax withholding
obligation.  With respect to a Grantee who is subject to Section 16 of the
Exchange Act, such Grantee may satisfy any minimum statutory withholding
obligation, in whole or in part, by either (i) electing to have the Company
withhold a sufficient number of shares of Common Stock otherwise deliverable in
connection with the applicable vesting Units, the Fair Market Value of which
shall be determined on the applicable RSU Vesting Date in accordance with
Section 20 below, to satisfy such Grantee’s minimum statutory tax withholding
obligation or (ii) paying, by cash or certified check, the amount necessary to
satisfy such Grantee’s minimum statutory tax withholding obligation.

 

9.                                      Voting and Other Rights.

 

a.                                       Grantee shall have no rights as a
stockholder of the Company in respect of the Units, including the right to vote
and to receive cash dividends and other distributions until delivery of
certificate or equivalent representing shares of Common Stock in satisfaction of
the Units.

 

b.                                      The grant of Units does not confer upon
Grantee any right to continue in the employ of the Company or a Subsidiary (as
defined in Section 20 below) or to interfere with the right of the Company or a
Subsidiary, to terminate Grantee’s employment at any time.

 

10.                               Funding.  No assets or shares of Common Stock
shall be segregated or earmarked by the Company in respect of any Units awarded
hereunder.  The grant of Units hereunder shall not constitute a trust and shall
be solely for the purpose of recording an unsecured contractual obligation of
the Company.

 

11.                               Nature of Award.  By accepting this Award
Agreement, the Grantee acknowledges his or her

 

4

--------------------------------------------------------------------------------


 

understanding that:

 

a.                                       the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future or that Grantee has any guarantee of future employment;

 

b.                                      neither this nor any such grant shall
interfere with Grantee’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company;

 

c.                                       Grantee has entered into employment
with Motorola or a Subsidiary (as defined in Section 20 below) upon terms that
did not include this Award or similar awards, that his or her decision to
continue employment is not dependent on an expectation of this Award or similar
awards, and that any amount received under this Award is considered an amount in
addition to that which the Grantee expects to be paid for the performance of his
or her services;

 

d.                                      Grantee’s acceptance of this Award is
voluntary; and

 

e.                                       the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments, notwithstanding any provision of any
compensation, insurance agreement or benefit plan to the contrary.

 

12.                               Acknowledgements.  With respect to the subject
matter of subparagraphs 2b (i) through (v) and Sections 18 and 19 hereof, this
Agreement (as defined in Section 20) is the entire agreement with the Company. 
No waiver of any breach of any provision of this Agreement by the Company shall
be construed to be a waiver of any succeeding breach or as a modification of
such provision.  The provisions of this Agreement shall be severable and in the
event that any provision of this Agreement shall be found by any court as
specified in Section 19 below to be unenforceable, in whole or in part, the
remainder of this Agreement shall nevertheless be enforceable and binding on the
parties.  Grantee hereby agrees that the court may modify any invalid, overbroad
or unenforceable term of this Agreement so that such term, as modified, is valid
and enforceable under applicable law.  Further, by accepting any Award under
this Agreement, Grantee affirmatively states that she or he has not, will not
and cannot rely on any representations not expressly made herein.

 

13.                               Motorola Assignment Rights.  Motorola shall
have the right to assign this Award Agreement, which shall not affect the
validity or enforceability of this Award Agreement.  This Award Agreement shall
inure to the benefit of assigns and successors of Motorola.

 

14.                               Waiver.  The failure of the Company to enforce
at any time any provision of this Award Agreement shall in no way be construed
to be a waiver of such provision or any other provision hereof.

 

15.                               Actions by the Compensation Committee.  The
Compensation Committee may delegate its authority to administer this Award
Agreement.  The actions and determinations of the Compensation Committee or its
delegate shall be binding upon the parties.

 

5

--------------------------------------------------------------------------------


 

16.                               Agreement Following Termination of Employment.

 

a.                                       Grantee agrees that upon termination of
employment with Motorola or a Subsidiary (as defined in Section 20 below),
Grantee will immediately inform Motorola of:  (i) the identity of any new
employer (or the nature of any start-up business or self-employment);
  (ii) Grantee’s new title; and   (iii) Grantee’s job duties and
responsibilities.

 

b.                                      Grantee hereby authorizes Motorola or a
Subsidiary to provide a copy of this Award Agreement to Grantee’s new employer. 
Grantee further agrees to provide information to Motorola or a Subsidiary as may
from time to time be requested in order to determine his or her compliance with
the terms hereof.

 

17.                               Consent to Transfer Personal Data.  By
accepting this award, Grantee voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section.  Grantee is not obliged to consent to such collection, use, processing
and transfer of personal data.  However, failure to provide the consent may
affect Grantee’s ability to participate in the 2006 Omnibus Plan.  Motorola, its
Subsidiaries and Grantee’s employer hold certain personal information about the
Grantee, that may include his/her name, home address and telephone number, date
of birth, social security number or other employee identification number, salary
grade, hire data, salary, nationality, job title, any shares of stock held in
Motorola, or details of all restricted stock units or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
purpose of managing and administering the 2006 Omnibus Plan (“Data”).  Motorola
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of Grantee’s
participation in the 2006 Omnibus Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the 2006
Omnibus Plan.  These recipients may be located throughout the world, including
the United States.  Grantee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the 2006
Omnibus Plan, including any requisite transfer of such Data as may be required
for the administration of the 2006 Omnibus Plan and/or the subsequent holding of
shares of stock on the Grantee’s behalf to a broker or other third party with
whom the Grantee may elect to deposit any shares of stock acquired pursuant to
the 2006 Omnibus Plan.  Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting Motorola; however, withdrawing consent may affect the Grantee’s
ability to participate in the 2006 Omnibus Plan.

 

18.                               Remedies for Breach.  Grantee hereby
acknowledges that the harm caused to the Company by the breach or anticipated
breach of subparagraphs 2b(i), (ii), (iii), (iv) and/or (v) of this Award
Agreement will be irreparable and further agrees the Company may obtain
injunctive relief against the Grantee in addition to and cumulative with any
other legal or equitable rights and remedies the Company may have pursuant to
this Agreement, any other agreements between the Grantee and the Company for the
protection of the Company’s Confidential Information (as defined in Section 20
below) or law, including the recovery of liquidated damages.  Grantee agrees
that any interim or final equitable relief entered by a court of competent
jurisdiction, as specified in Section 19 below, will, at the request of the
Company, be entered on consent and enforced by any such court having
jurisdiction over the Grantee.  This relief would occur without prejudice to any
rights either party may have to appeal from the proceedings that resulted in any
grant of such relief.

 

19.                               Governing Law.  All questions concerning the
construction, validity and interpretation of this Award shall be governed by and
construed according to the law of the State of Illinois without regard to any
state’s conflicts of law principles.  Any disputes regarding this Award or Award

 

6

--------------------------------------------------------------------------------


 

Agreement shall be brought only in the state or federal courts of Illinois.

 

20.                               Definitions.  Any capitalized terms used
herein that are not otherwise defined below or elsewhere in this Award Agreement
shall have the same meaning provided under the 2006 Omnibus Plan.

 

a.                                       “Confidential Information” means
information concerning the Company and its business that is not generally known
outside the Company, and includes (a) trade secrets; (b) intellectual property;
(c) the Company’s methods of operation and Company processes; (d) information
regarding the Company’s present and/or future products, developments, processes
and systems, including invention disclosures and patent applications;
(e) information on customers or potential customers, including customers’ names,
sales records, prices, and other terms of sales and Company cost information;
(f) Company personnel data; (g) Company business plans, marketing plans,
financial data and projections; and (h) information received in confidence by
the Company from third parties.  Information regarding products, services or
technological innovations in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company or one
of its affiliates is considering for broader use, shall be deemed not generally
known until such broader use is actually commercially implemented.

 

b.                                      “Fair Market Value” for this purpose
shall be the closing price for a share of Common Stock on the RSU Vesting Date,
as reported for the New York Stock Exchange Composite Transactions in the Wall
Street Journal at www.online.wsj.com. In the event the New York Stock Exchange
is not open for trading on the RSU Vesting Date, or if the Common Stock does not
trade on such day, Fair Market Value for this purpose shall be the closing price
of the Common Stock on the last trading day prior to the RSU Vesting Date.

 

c.                                       “Leave of Absence” means an approved
leave of absence from Motorola or a Subsidiary from which the employee has a
right to return to work, as determined by Motorola.

 

d.                                      “Serious Misconduct” for purposes of
this Award Agreement means any misconduct identified as a ground for termination
in the Motorola Code of Business Conduct, or the human resources policies, or
other written policies or procedures.

 

e.                                       “Subsidiary” is any corporation or
other entity in which a 50 percent or greater interest is held directly or
indirectly by Motorola and which is consolidated for financial reporting
purposes.

 

f.                                         “Termination due to a Divestiture”
for purposes of this Award Agreement means if Grantee accepts employment with
another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary, or if Grantee remains employed by a Subsidiary that is sold or whose
shares are distributed to the Motorola stockholders in a spin-off or similar
transaction (a “Divestiture”).

 

g.                                      “Total and Permanent Disability” means
for:  (i) U.S. employees: entitlement to long term disability benefits under the
Motorola Disability Income Plan, as amended and any successor plan or a
determination of a permanent and total disability under a state workers
compensation statute; or for  (ii) Non-U.S. employees: as established by
applicable Motorola policy or as required by local regulations.

 

7

--------------------------------------------------------------------------------


 

21.                               Additional Terms for Non-U.S.
Employees.            Repatriation of payments. As a condition to this Award,
Grantee agrees to repatriate all payments attributable to the Units acquired
under the 2006 Omnibus Plan in accordance with Grantee’s local foreign exchange
rules and regulations. In addition, Grantee also agrees to take any and all
actions, and consents to any and all actions taken by the Company and its local
Subsidiaries, as may be required to allow the Company and its local Subsidiaries
to comply with local foreign exchange rules and regulations.

 

22.                               409A Compliance Applicable Only to Grantees
Subject to U.S. Tax.  Notwithstanding any provision in this Award to the
contrary, if the Grantee is a “specified employee” (certain officers of Motorola
within the meaning of Treasury Regulation Section 1.409A-1(i) and using the
identification methodology selected by Motorola from time to time) on the date
of the Grantee’s termination of employment, any payment which would be
considered “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
the Grantee is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six month period immediately
following the date of the Grantee’s termination of employment will instead be
paid or delivered on the earlier of (i) the first day of the seventh month
following the date of the Grantee’s termination of employment and (ii) death.
Notwithstanding any provision in this Award that requires the Company to pay or
deliver payments with respect to Units upon vesting (or within 60 days following
the date that the applicable Units vest) if the event that causes the applicable
Units to vest is not a permissible payment event as defined in
Section 409A(a)(2) of the Code, then the payment with respect to such Units will
instead be paid or delivered on the earlier of (i) the specified date of payment
or delivery originally provided for such Units and (ii) the date of the
Grantee’s termination of employment (subject to any delay required by the first
sentence of this paragraph). Payment shall be made within 60 days following the
applicable payment date. For purposes of determining the time of payment or
delivery of any payment the Grantee is entitled to receive upon termination of
employment, the determination of whether the Grantee has experienced a
termination of employment will be determined by Motorola in a manner consistent
with the definition of “separation from service” under the default rules of
Section 409A of the Code.

 

23.          Acceptance of Terms and Conditions.  By electronically accepting
this Award within 30 days after the date of the electronic mail notification by
the Company to Grantee of the grant of this Award (“Email Notification Date”),
Grantee agrees to be bound by the foregoing terms and conditions, the 2006
Omnibus Plan, and any and all rules and regulations established by Motorola in
connection with awards issued under the 2006 Omnibus Plan.  If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.

 

24.                               Plan Documents.  The 2006 Omnibus Plan and the
Prospectus for the 2006 Omnibus Plan are available at
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp
or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196  (847)
576-7885.

 

8

--------------------------------------------------------------------------------

 
